On December 22, 2004, the Defendant was found guilty to Fraudulently Obtaining Dangerous Drugs, a felony, in violation of Section 45-9-104(3), MCA, and committed to the Department of Corrections for a term of Five (5) years with all Five (5) years suspended, and recommended placement at Connections Corrections, followed by Pre-Release upon successful completion at Connections Corrections; this sentence to run consecutive to the Five (5) year Department of Corrections sentence imposed in Cause No. DC-02-296(B) and subject to a number of conditions. As conditions of parole or probation, Defendant must comply with all requirements imposed in the Judgment of December 2, 2003; and other conditions given in the Order of Revocation, Judgment and Sentence on December 22, 2004.
On June 21,2012, the Court revoked the Defendant’s suspended sentence. The Defendant was committed to the Department of Corrections for a period of Five (5) years, with Two (2) years suspended with recommended placement at MASC for placement in chemical dependency treatment followed by community placement (preferably Connections Corrections and ISP); and other conditions given in the Order of Revocation, Judgment and Sentence on January 10, 2013.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Sean Hinchey, Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the *55Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 26th day of September, 2013.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.